Citation Nr: 0118629	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for chondromalacia of 
the left knee.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from December 1980 to 
January 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of a November 1998 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).

By decision dated September 14, 2000, the Board affirmed the 
RO's denial of service connection for multiple sclerosis, and 
for left and right knee disorders.  The veteran appealed the 
Board's September 14, 2000 decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  By order dated January 4, 2000, the Court granted 
an unopposed motion (joint motion) to vacate the Board's 
September 14, 2000 decision.  


REMAND

The joint motion makes clear that the Board's September 2000 
decision was being vacated for consideration of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In a statement submitted to the Board in April 
2001, the veteran's representative argued that the case 
should be remanded to the RO for compliance with the 
provisions of that act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Veterans Claims Assistance Act mandates that the 
assistance to be provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim provided that there is competent evidence of a current 
disability, an indication that the disability or symptoms may 
be associated with the claimant's active military service and 
the record does not contain sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

The veteran has alleged that he has multiple sclerosis and 
bilateral knee disorders as a result of his active duty 
service.  There is competent evidence of record of the 
current existence of multiple sclerosis as demonstrated by a 
diagnosis of the disorder made by E.K.M, M.D. in 1999.  The 
veteran has reported that he currently has right and left 
knee disorders.  The veteran is competent to report on knee 
symptomatology he experiences.  The medical evidence of 
record is insufficient to determine if the veteran currently 
has multiple sclerosis, or a right or left knee disorder 
which was incurred in or aggravated by active duty.  The 
Board finds the Veterans Claims Assistance Act, require VA to 
afford the veteran examinations in order to determine if any 
or all of the above referenced disorders were incurred in or 
aggravated by active duty service.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and the joint motion, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

According the issues of entitlement to service connection for 
multiple sclerosis, a right knee disorder and chondromalacia 
of the left knee are remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for multiple 
sclerosis or knee disorders.  After 
securing any necessary authorization or 
medical releases, the RO should obtain 
legible copies of the evidence from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports. 

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    


2.  The RO should schedule the veteran 
for appropriate examinations to determine 
the nature and etiology of any multiple 
sclerosis or knee disorders found on 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examinations and the examination 
report must be annotated to reflect 
review of this information.  All 
necessary tests and studies should be 
performed.  

The examiner(s) should be requested to 
clearly indicate whether a diagnosis of 
multiple sclerosis and/or a left or right 
knee disorder is warranted and, if so, 
the examiner should offer an opinion as 
to whether it is as likely as not that 
the multiple sclerosis and/or knee 
disorders found on examination were 
incurred in or aggravated by active duty.  
Any opinions expressed must be 
accompanied by a complete rationale.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any other pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final 

regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

